OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                      P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711
                                                                           AjsesPQs^
                  OFFICIAL BUSINESS
                  STATE OF TEXAS'/*'•'

 3/25/2015        PRIVATE USE-*,            „      | S & ooo655?458                          mar26 2015
 JOHNSON, KENNETH RAY Tr.Ct.'tiollStfmF* MA'^DFR0M W^S^OS
 This is to advise that the Court has" denied without written order on the findings of
 the trial court after hearing the application fof.writ of habeas corpus.
                                                                                      Abel Acosta, Clerk

                               PRESIDING JUDGE 20TH DISTRICT COURT
                               P O BOX 728
                               CAMERON, TX 76520                                               utf




3A'v'RS3B 7652D               *1m'11M f,%11 hMll1*MKh 111m *M"* ** I*' *1'1l' 11 Tm I•I'll,m 1**1